              Case 4:20-cv-00348-BRW Document 5 Filed 06/22/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

JOSEPH D. SANDERS                                                                             PLAINTIFF
#252872

VS.                                        4:20-CV-00348-BRW

HALE                                                                                          DEFENDANT

                                                    ORDER

           Joseph D. Sanders (“Plaintiff), in custody in the Pulaski County Detention Center, filed

this case pro se1 under 42 U.S.C. § 19832. Because Plaintiff provided the documentation

required by 28 U.S.C. § 1915(a), his request to proceed in forma pauperis3 was granted.

           On May 14, 2020, I advised Plaintiff that I need further information to properly screen

his claims.4 For example, Plaintiff is in jail awaiting trial, but he did not explain the charges

pending against him or whether his claims in this case are related to those charges.5 I also



1
  Plaintiff was notified of his responsibility to comply with the Local Rules of the Court,
including Rule 5.5(c)(2):

           It is the duty of any party not represented by counsel to promptly notify the Clerk
           and the other parties to the proceedings of any change in his or her address, to
           monitor the progress of the case, and to prosecute or defend the action diligently.
           A party appearing for himself/herself shall sign his/her pleadings and state his/her
           address, zip code, and telephone number. If any communication from the Court to
           a pro se plaintiff is not responded to within thirty (30) days, the case may be
           dismissed without prejudice. Any party proceeding pro se shall be expected to be
           familiar with and follow the Federal Rules of Civil Procedure.

Doc. No. 2.
2
    Doc. No. 1.
3
    Doc. No. 3.
4
    Doc. No. 4.

5
    Id.
               Case 4:20-cv-00348-BRW Document 5 Filed 06/22/20 Page 2 of 2



pointed out that Plaintiff had not signed his Complaint.6 I gave Plaintiff the chance to submit an

Amended Complaint within thirty (30) days of the date of my Order, or by June 15, 2020.7 I

warned Plaintiff that if he decides not to submit an Amended Complaint within thirty (30) days, I

will dismiss his claims without prejudice.8 Plaintiff has not submitted an Amended Complaint or

otherwise responded to my May 14, 2020 Order. Accordingly, his claims will be dismissed

without prejudice.

          IT IS THEREFORE ORDERED THAT:

          1.      Plaintiff’s claims are DISMISSED without prejudice

          2.      Plaintiff’s Complaint (Doc. No. 1) is DISMISSED without prejudice..

          Dated this 22nd day of June, 2020.



                                                  Billy Roy Wilson_________________
                                                  UNITED STATES DISTRICT JUDGE




6
    Id.
7
    Id.

8
    Id. (citing 28 U.S.C. § 1915(e)(2); Loc. R. 5.5(c)(2)).




                                                     2
